DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 11/19/2020 does not place the Application in condition for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the back surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change the limitation to “the back surface sheet”.
Prior Art Rejections
The search did not reveal any pertinent art that alone or in combination teaches that the distributed support frame comprising a plurality of support hubs mounted on the back surface of the photovoltaic module, wherein at least two support hubs of the plurality includes a plurality of support members extending outwardly from its respective support hub and towards the outer photovoltaic module perimeter, wherein at least two support members for each respective support hub are not parallel to each other.
Catella et al. (US 4,611,090) discloses a photovoltaic panel (photovoltaic module 22) (figures 4-5) (7:67-52), comprising: a photovoltaic module (22) having a photovoltaic cell between a front layer and a back layer (see 3:21-4:28 that discloses front/top cover and the substrate/back layer are replaced by semirigid support members so that the module has flexibility), wherein the back layer (support member) includes a back surface having a lateral perimeter (see fig. 4); and a distributed support frame (frame showing in figure 5) including a support hub (rectangular structure 37) (fig. 5) mounted on the back surface of the photovoltaic module (22) (see fig. 4), and a support member (rib stiffener 36) extending from the support hub (37) over the back surface (semirigid support member). The front/top cover and the substrate/back layer that are replaced by semirigid support members read on instant claimed front and back layers (see 3:21-4:28).  Alternatively, the semirigid support member as disclosed reads on the back layer, and the top electrode of the photovoltaic cell of the photovoltaic module reads on the front layer.
Werner et al. (US 2014/0117190 A1) is directed to a distributed support frame for a photovoltaic module wherein a support member (support member formed by assemblies 206 and 
Jackson et al. (US 2013/0193301 A1) is directed to a support assembly for attaching a solar panel to a roof wherein a support hub (support assembly 24) (fig. 2) comprises an upper end (base 36) mounted on a back surface of solar panel (10), a hub connector (38) at a lower end, and a support stand (32) having a stand connector (edges 44) coupled to the hub connector (38) of a distributed support frame between the upper end (36) of the support hub (24) and a base of the support stand (32) (see figure 2) ([0026-0028]). 
However, none of these references alone or in combination discloses that the distributed support frame comprising a plurality of support hubs mounted on the back surface of the photovoltaic module, wherein at least two support hubs of the plurality includes a plurality of support members extending outwardly from its respective support hub and towards the outer photovoltaic module perimeter, wherein at least two support members for each respective support hub are not parallel to each other.

Allowable Subject Matter.
Claims 1-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of these references alone or in combination discloses that the distributed support frame comprising a plurality of support hubs mounted on the back surface of the photovoltaic .

Response to Arguments
Applicant's arguments with respect to claims 1-10 and 16-25 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721